        Case 1:13-cv-07789-LGS Document 1302 Filed 04/30/19 Page 1 of 1



                          UNITED STATE DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK


  IN RE FOREIGN EXCHANGE
  BENCHMARK RATES ANTITRUST                         No. 1:13-CV-07789-LGS
  LITIGATION


                    NOTICE OF CHANGE OF LAW FIRM ADDRESS
       PLEASE TAKE NOTICE that Kirby McInerney LLP has relocated its New York office as

of Friday, April 19, 2019. The new address is:

                                     Kirby McInerney LLP
                                   250 Park Avenue, Suite 820
                                     New York, NY 10177

       Additionally, our fax number has changed to (212) 699-1194. The telephone numbers and

email addresses remain the same.

Dated: New York, New York
       April 30, 2019
                                                 By: /s/ David E. Kovel
                                                    David E. Kovel
                                                    Karen M. Lerner
                                                    Thomas W. Elrod
                                                    KIRBY McINERNEY LLP
                                                     250 Park Avenue, Suite 820
                                                     New York, NY 10177
                                                     Tel: (212) 371-6600
                                                     Fax: (212) 699-1194
                                                     dkovel@kmllp.com

                                                     Counsel for Plaintiffs
